DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  “the apparatus for image processing” has no basis in claims 1 and 9-11. In claims 1 and 9-11, an apparatus for filtering is claimed. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.
Claim 1 is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.
In particular, claim 1 refers to a processing circuitry configured to

for the at least one non-template block find K or more best-matching blocks among blocks with spatial offsets from the set of best spatial offsets found for template blocks”.
It is not clear what is the relationship between “a set of best spatial offsets” and “positions of best-matching blocks found for the template blocks”.
It is also not clear what is the relationship between “blocks with spatial offsets from the set of best spatial offsets found for template blocks” and blocks with “best spatial offsets found for template blocks”.
The same analysis applies to claim 16 accordingly.
Claims 3, 4, and 15 are narrative in form and replete with indefinite language. The concept of the arrangement of the template blocks is not clear. How to arrange the template blocks?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 8-9, 16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pajak et al. (US 20150206285 A1).
(abstract, performing collaborative filtering in parallel for each image patch; [0093] limit the search space by splitting an image into tiles, full global or symmetrically centered searches may also be utilized (a tile may correspond to an area of pixels and a search image region)), the apparatus comprising processing circuitry configured to: 
divide the area of pixels into blocks including L non-overlapping template blocks and at least one non-template block, L being an integer larger than one ([0095] patches are pre-clustered in a tile (patches correspond to blocks); [0097] At each step, the remaining patches (initially all the patches within the tile) are split into two clusters; [0098] two new cluster centers (e.g. 905 and 906) are estimated (cluster centers 905 and 906 correspond to template blocks, which are necessarily non-overlapping due to being output from 2-means clustering; the patches clustered to each of the centers correspond to non-template blocks)),
for each of the L template blocks find a predetermined number K of best-matching blocks by applying block matching within the search image region, K being an integer larger than one (figure 8B step 801, figure 9A, [0100] The clustering process illustrated in FIG. 9A continues recursively until the size of the cluster is below a threshold (the clustering process assigns, “finds”, patches to each of the centers by means of matching and is run until the cluster size is below a predetermined number)), 
create a set of best spatial offsets from positions of best-matching blocks found for the template blocks ([0102] a symmetric lookup table 1005 is computed for all pair-wise distances), 
for the at least one non-template block find K or more best-matching blocks among blocks with spatial offsets from the set of best spatial offsets found for template blocks (figure 8B step 802, figure 10, [0102] search within a cluster, for each patch, the indices of the k nearest neighbors within the same cluster are found), and 
(figure 8B step 803, [0104] For each patch, the nearest neighbors are fetched, the stack of matching patches is filtered, and the results are distributed to each participating patch in the output image).

Regarding claim 2. Pajak discloses the apparatus according to claim 1, wherein 
the area of pixels is a super block of image samples having a square or rectangular shape and 
the processing circuitry is configured to subdivide the image or a part of the image into non-overlapped super blocks (figure 8A).

Regarding claim 5. Pajak discloses the apparatus according to claim 2, wherein 
the at least one non-template block is overlapping with one or more of the remaining blocks, and/or 
the area of pixels or the super block comprises a plurality of non-template blocks of which at least two overlap ([0088] Overlapping patches; [0096] uses 15.times.15 tiles and 8.times.8 patches, inherently patches are overlapping within each tile).

Regarding claim 8. Pajak discloses the apparatus according to claim 1, wherein 
the L template blocks, the at least one non-template block, and the search image region are located within a same image ([0093] limit the search space by splitting an image into tiles, full global or symmetrically centered searches may also be utilized; [0095] patches are pre-clustered in a tile (cluster centers 905 and 906, the patches clustered to each of the centers, and the tiles are located within a same image)), and 
(cluster centers 905 and 906 are located in its tile, the search image region is the tile).

Regarding claim 9. Pajak discloses the apparatus according to claim 1, wherein: 
the processing circuitry is configured to perform the filtering as collaborative filtering of: 
each of the L template blocks by using the K best-matching blocks found for the respective template block as patches, and/or 
the at least one non-template block by using the K or more best-matching blocks as patches (abstract, performing collaborative filtering in parallel for each image patch, wherein the collaborative filtering aggregates and processes nearest neighbor image patches from a same cluster containing a respective image patch to form an output image).

Regarding claim 16. the same analysis has been stated in claim 1.

Regarding claim 19. the same analysis has been stated in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pajak et al. (US 20150206285 A1) in view of Shin et al. (US 20140193094 A1).
Regarding claim 3. Shin discloses blocks are arranged along one of two diagonals of a super block or along both of the two diagonals of the super block (abstract, [0021] diagonal image edges may be filtered along edges; [0029] include a local neighborhood of candidate pixels, in a Non Local Mean (NLM) filter).
(Shin, abstract, [0021]).

Regarding claim 4. Shin discloses an arrangement of blocks within an area of pixels or within a super block is determined according to a direction of an edge within the area of pixels or within the super block (abstract, [0021] diagonal image edges may be filtered along edges; [0029] include a local neighborhood of candidate pixels, in a Non Local Mean (NLM) filter).
The same motivation has been stated in claim 3.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pajak et al. (US 20150206285 A1) in view of Hanami (US 20040165663 A1).
Regarding claim 6. Hanami discloses a search image region has a shape of a rhombus (figure 9, [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Pajak and Hanami, to adopt a rhombus shape to the search image region, in order to determine the search image region having a greater inclination and calculate the positions of best-matching blocks more effectively (Hanami [0086]).

Regarding claim 7. Hanami discloses a width of the rhombus is greater than a height of the rhombus (figure 9 unit 61, [0084] A search shape 61 is a horizontally-oriented rhombus).
The same motivation has been stated in claim 6.

Claims 10, 12-13, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pajak et al. (US 20150206285 A1) in view of CHEN et al. (US 20170302929 A1).
Regarding claim 10. CHEN discloses an apparatus for encoding a video image (figure 1), the apparatus comprising: 
image coding circuitry configured to perform video image compression and generate a bitstream including a coded image (figure 1 bitstream 102); 
image reconstruction circuitry configured to perform video image reconstruction of the coded image to produce a reconstructed video image (figure 1 units 120, 122, 112, 110, etc.); and 
an apparatus for filtering of the reconstructed video image (figure 1 unit 136).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Pajak and CHEN, to adopt the collaborative filtering for filtering of the reconstructed video image, in order to improve the performance of the encoder (CHEN [0034]).

Regarding claim 12. CHEN discloses an apparatus for decoding a video image from a bitstream (figure 2), the apparatus comprising: 
a bitstream parser configured to extract from the bitstream portions corresponding to a coded video image to be decoded (figure 2, inherently included before bitstream 201 is input into unit 220); 
image reconstruction circuitry configured to perform image reconstruction of the coded video image to produce a reconstructed video image (figure 2 units 220, 222, 212, 210, etc.); and 
an apparatus for filtering of the reconstructed video image (figure 2 unit 236).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Pajak and CHEN, to adopt the collaborative filtering (CHEN [0034]).

Regarding claim 13. Official Notice is taken that it is well known in the art to use a denoising filter as a post filter. Therefore, it would have been obvious to use the apparatus for filtering of Pajak discussed with respect to claim 9, as rejected above, as a post filter in the apparatus for decoding of CHEN, in order to further denoise the image for decoded frame improvement.

Regarding claim 15. CHEN discloses the apparatus according to claim 10, wherein the bitstream includes one or more of: 
- an indication of a size and/or a form of a block region, 
- an indication of a size and/or a form of the search image region, 
- an indication of an arrangement of template blocks within a block area, 
- an indication of the number of best-matching blocks found for template blocks, and 
- an indication of the number of best-matching blocks found for non-template blocks ([0061] the control block partition information can be signaled from an encoder to a decoder; [0105] parameters of the search process 800 can be signaled to a decoder in sequence level, picture level, slice level, or block level. The parameters can include parameters of search region configurations, and the like).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Pajak and CHEN, to include in the bitstream one or more of the indications related to the collaborative filtering, in order for the decoder to consistently filter and construct the image.


Regarding claim 17. the same analysis has been stated in claim 10.

Regarding claim 18. the same analysis has been stated in claim 12.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pajak et al. (US 20150206285 A1) in view of CHEN et al. (US 20170302929 A1) as applied to claim 10 above, and further in view of Ukhanova et al. (GAME-THEORETIC RATE-DISTORTION-COMPLEXITY OPTIMIZATION FOR HEVC).
Regarding claim 11. Pajak discloses the apparatus according to claim 10, the apparatus further comprising: 
selection of a size of the template blocks and/or an arrangement of the template blocks within the block area ([0096] 8.times.8 patches. This patch size is typically large enough to be robust to noise, and small enough for efficient processing).
However, Pajak does not disclose
optimization circuitry which in operation performs a rate-complexity-distortion process based on a predefined cost function based on a rate, distortion and number of operations required, resulting in the selection.
Ukhanova discloses 
performing a rate-complexity-distortion process based on a predefined cost function based on a rate, distortion and number of operations required, resulting in selection of a size and/or a form of (page 1995 column 2 paragraphs 1-3,  R-D-C (rate-distortion-complexity) optimization and specifically apply it to the control of the depth parameter (the partition depth in the CU tree, i.e., a size and/or a form of subblocks for the CU); page 1996 column 2 paragraphs 1, the R-D-C optimization of video coding parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Pajak and Chen with the invention of Ukhanova, to apply the rate-distortion-complexity optimization in the selection of the video coding parameters, such as a size of the template blocks and/or an arrangement of the template blocks within the block area, in order to desirably optimize the quality of the reconstructed video data under constrained bit rate, and power and computational complexity (Ukhanova, page 1995 column 1 last paragraph-column 2 first paragraph).

Regarding claim 14. CHEN discloses the apparatus for image processing is an in-loop filter for prediction improvement (figure 1 unit 136).
The same motivation has been stated in claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580.  The examiner can normally be reached on Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLAN XU/               Examiner, Art Unit 2488